Shaw, C. J.
The first exception in the present case taken *376by the defendant is, that he was prohibited from giving evidence, in defence, to the plaintiff’s demand, tending to prove payment, and also evidence tending to prove accord and satisfaction. It appears by the bill of exceptions, that at the time of filing his plea, the defendant had filed a written notice, that he would thus offer evidence of payment, and of accord and satisfaction. No objection was made by the plaintiff to this notice in writing, previously to the trial. It does not distinctly appear what were the grounds, on which the specification of defence was decided to be insufficient; but as it gave notice of an intention to offer evidence of payment and of accord and satisfaction, we must presume that it was held insufficient for generality, and that it did not designate, with sufficient certainty, the instances of payment intended to be relied on, or the nature and kind of accord and satisfaction intended. But if this was the ground of exception to the sufficiency of the specification, we think it should have been taken before joining the issue, and commencing the trial; so that if, in the opinion of the court, it was too general, and did not give the plaintiff the information which it was intended by the rule he should have, the defendant might have amended his specification in that respect. By joining the issue and going to trial, the plaintiff virtually waived this objection. Such a rule seems to be necessary, to prevent surprise, and secure due order and regularity in the conduct of a trial. And in this respect, there seems to be no distinction in principle, between that specification, which a defendant who relies on matter of avoidance must file with his plea of the general issue, in pursuance of a general rule of practice, and the bill of particulars, which a party may file in pursuance of a particular order made on motion. In regard to the latter, it has been recently decided in this court, that the exception of generality must be made to the court, before the commencement of the trial, for the reasons stated. Robinson v. Wadsworth, 8 Met. 67.
If a paper filed as a specification is intended to be objected to as insufficient, and is not, in the opinion of the court, a *377compliance with the rule, it is much better for all parties, that the court should so decide, and cause it to be stricken out, than to permit the defendant to go on without any objection, until he is surprised at the trial by the rejection of his evidence.
In deciding upon the degree of particularity, as to t_____, place and circumstances, the court will take into consideration the subject, and the degree of certainty which the defendant may be presumed to have, or be able to obtain. They will take care not to introduce the niceties of special pleading, and thereby expose parties to technical objections of variance and the like, without securing the benefits of that admirable system. All that can be required is, that such true and substantial notices shall be given as will narre the subjects of inquiry to the actual matters in dispute.^
Being of opinion that the defendant’s evidence was not rightfully rejected, the judgment of the court is that the verdict must be set aside, and a new trial ordered.
On the other point, it appears to us, that upon proof of an order from Wood and Hildreth to the plaintiff, he was bound by his agreement to do the work ; and the agreement shows that it was to be done for the benefit of the defendant, in part payment for land stipulated to be conveyed solely to his use. The agreement does not contain any direct stipulation of the defendant to pay the plaintiff for the work; but we think it establishes a relation between these parties, from which the law implies a promise to pay a reasonable compensation for the work to be done. It seems analogous to an instrument under seal, given to A. by B., as principal, and C. and D. as sureties. There is no express stipulation by the principal with the sureties, that if they have to pay, he will reimburse them. But the law implies such a promise, from the relation created by the bond. And in such case, the surety may have an. action against the principal for money paid, at his request, and for his use; the legal liability, created with the consent of the principal, is equivalent to a request, and the law thereupon raises the promise. When one has paid the debt of another, or received payment of the *378debt due in whole or in part to another, in something other than cash, it is deemed, as between the parties, to be a payment of money. Floyd v. Day, 3 Mass. 403; Randall v Rich, 11 Mass. 494.
But it is not necessary to go to that extent in the present case. The agreement to which the defendant was a party, carnes a clear implication, that the labor was to be done, on the procurement and retainer of the defendant, to enure to his benefit, as cash, on his contract for land, and the law implies a promise to pay the plaintiff for it. The legal obligation, under which the plaintiff’ placed himself by his promise to Wood and Hildreth, made with the consent of Glad-win, and for his account, precluded the latter from revoking his request, and rescinding his implied promise to pay the plaintiff for his labor.
Whether the prices for painting work, stipulated for in the contract, are conclusive as between these parties, or whether the plaintiff can recover as upon a quantum meruit, we give no opinion.